FILED
                           NOT FOR PUBLICATION                              MAR 14 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-30129

              Plaintiff-Appellee,                D.C. No. 2:02-cr-00009-DWM

 v.
                                                 MEMORANDUM*
ROBERT STEVEN McINTEE,

              Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                            Submitted March 8, 2017**

Before:      LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

      Robert Steven McIntee appeals from the district court’s order modifying his

conditions of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). McIntee’s request for oral
argument, set forth in his reply brief, is accordingly denied.
      McIntee challenges the district court’s modification of his conditions of

supervised release to increase the maximum number of non-treatment drug tests to

which McIntee may be subjected on an annual basis. The district court did not

abuse its discretion. See United States v. Bainbridge, 746 F.3d 943, 946 (9th Cir.

2014). In light of the nature of McIntee’s offense and history of substance abuse

while not incarcerated, the modified condition is reasonably related to deterrence

and involves no greater deprivation of liberty than is reasonably necessary. See 18

U.S.C. § 3583(d), (e)(2); see also United States v. Garcia, 522 F.3d 855, 861 (9th

Cir. 2007) (recognizing authority of district court to modify conditions of

supervised release to increase number of drug tests to which defendant is subject).

      AFFIRMED.




                                          2                                   16-30129